DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 3/7/22 have been entered but are not considered.  
Election/Restrictions
Newly submitted claims 18-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly admitted claims change the scope of the claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hitora et al (US 2015/0325659).
Regarding claim 1, Hitora et al discloses a crystal, comprising: a corundum structured crystalline oxide, the crystalline oxide including gallium and/or indium, and the crystalline oxide further including a metal of Group 4 of the periodic table (paragraph 0036).
Regarding claim 2, Hitora et al discloses wherein the metal of Group 4 of the periodic table includes at least a metal selected from titanium, zirconium and hafnium (paragraph 0036).
Regarding claim 3, Hitora et al discloses wherein the metal of Group 4 of the periodic table is titanium (paragraph 0036).
Regarding claim 4, Hitora et al discloses wherein the crystalline oxide contains gallium (paragraph 0036).
Regarding claim 5, Hitora et al discloses wherein the crystal has a shape of a film (paragraph 0036).
Regarding claim 6, Hitora et al discloses wherein the crystal has an electrical conductivity (paragraph 0041).
Regarding claim 7, Hitora et al discloses a semiconductor element, comprising: the crystal according to claim 1 (paragraph 0050).
Regarding claim 8, Hitora et al discloses a semiconductor element, comprising: a semiconductor layer (101a); an electrode (105a) that is arranged on the semiconductor layer (101a), the electrode includes the crystal according to claim 6 (paragraph 0054).
Regarding claim 9, Hitora et al discloses wherein the semiconductor layer (Figure 2, reference 101a) includes a crystalline oxide semiconductor as a major component (paragraph 0040).
Regarding claim 10, Hitora et al discloses wherein the crystalline oxide semiconductor has a corundum structure (paragraph 0051).
Regarding claim 11, Hitora et al discloses wherein the crystalline oxide semiconductor contains at least one or more metals selected from aluminum, gallium and indium (paragraph 0045).
Regarding claim 12, Hitora et al discloses wherein the semiconductor element is a vertical device (paragraph 0050).
Regarding claim 13, Hitora et al discloses wherein the semiconductor element is a power device (paragraph 0050).
Regarding claim 17, Hitora et al discloses a semiconductor system, comprising: the semiconductor element according to claim 7 (paragraph 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitora et al (US 2015/0325659) in view of Gruenhagen et al (US 2011/0031596 A1).
Regarding claim 14, Hitora et al discloses the semiconductor element according to claim 7 (paragraph 0050).
However, Hitora et al does not disclose a board; and a jointing material, and the semiconductor element that is bonded with the board by using the jointing material, the board is a circuit board or a heat dissipation board.
Gruenhagen et al disclose a board (Figure 4, reference 145); and a jointing material (Figure 4, reference 138), and the semiconductor element (Figure 4, reference 115; paragraph 0013 and 0037) that is bonded with the board (Figure 4, reference 145) by using the jointing material (Figure 4, reference 138), the board (Figure 4, reference 145) is a circuit board (paragraph 0040) or a heat dissipation board.
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Hitora et al with the teachings of Gruenhagen et al for the purpose of forming a board, jointing material bonded to the semiconductor element in order to make the device useable in portable computers, disk drives, USB controllers, portable audio devices, or any other portable electronic devices.
Regarding claim 15, Hitora et al discloses wherein the semiconductor device is a power module, an inverter, or a converter (paragraph 0050).
Regarding claim 16, Hitora et al discloses wherein the semiconductor device is a power card (paragraph 0050).
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 24, 2022